Judgment (denominated an order), Supreme Court, New York County (Elliott Wilk, J.), entered February 8, 2001, which dismissed the petition to annul a determination of respondent State Division of Housing and Community Renewal (DHCR), dated July 13, 2000, denying petitioner landlord’s application for increases in the 1988-1989 maximum base rents (MBRs) of rent controlled premises located at 425 Riverside Drive, unanimously affirmed, without costs.
The MBR increases sought by petitioner were properly denied since the November 1987 inspection reports of the New York City Department of Housing Preservation and Development (HPD), relied upon by DHCR (see Matter of 251 W. 98th St. Owners v New York State Div. of Hous. & Community Renewal, 276 AD2d 265) provided rational, and indeed persuasive, support for DHCR’s conclusion that petitioner had not removed 80% of the violations of record on the subject premises within six months of its MBR increase application and thus had not met a condition of the grant of such application (see Administrative Code of City of NY § 26-405 [h] [6]; Matter of Barklee Realty Co. v New York State Div. of Hous. & Community Renewal, 159 AD2d 416; Pearce, Mayer & Greer v Joy, 63 AD2d 928, affd 48 NY2d 680). DHCR rationally relied upon the 1987 inspection reports rather than the October 1990 inspection reports submitted by petitioner since the 1987 reports were more proximate to the time at which removal of the violations *292was required if petitioner’s rent increase application was to be granted. In considering the petition for administrative review, DHCR properly declined to consider evidence submitted by petitioner for the first time, belatedly and without explanation, six months after its petition for administrative review had been filed (see Matter of Charles Birdoff & Co. v New York State Div. of Hous. & Community Renewal, 204 AD2d 630). Concur — Andrias, J.P., Ellerin, Rubin, Friedman and Gonzalez, JJ.